Citation Nr: 0819847	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  He had service in the Republic of Vietnam.

This appeal comes before to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 
2003 rating decision of the VA Regional Office (RO) in 
Chicago, Illinois that declined to reopen the claims for a 
number of disabilities, including service connection for 
post-traumatic stress disorder (PTSD) and residuals of back 
injury.  

The veteran was afforded a videoconference hearing in April 
2004 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

By decision dated in November 2004, the Board declined to 
reopen the claims of residuals of an injury to the left 
flank, left leg, and genitals, major depression, sleep 
disorder, upper respiratory infection, and basal cell 
carcinoma, and reopened the claims of service connection for 
PTSD and residuals of back injury.  These issues were 
remanded to the RO for further development.  

By rating action dated in November 2007, service connection 
for PTSD was granted.  This is considered the full grant of 
the benefit sought on appeal as to this issue and it is no 
longer for appellate consideration.


FINDINGS OF FACT

1.  Low back injury in service did not develop into a chronic 
disorder.

2.  The more probative and competent medical evidence of 
record shows that a low back disorder is not causally related 
to injury during active duty.


CONCLUSION OF LAW

Residuals of back injury were not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now a low back disorder that is a 
residual of injury in service for which service connection 
should be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive VA and 
private treatment records.  The veteran has submitted 
numerous statements in the record in support of his 
contentions.  Two VA examinations, to include medical 
opinions have been obtained.  He was afforded a personal 
hearing in March 2008.  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim of entitlement to service 
connection for squamous cell carcinoma of the lower lip. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual Background

The veteran's service medical records reflect that he was 
seen in October 1966 for complaints of pain in the lumbar 
area of one month's duration that had gotten worse during the 
past seven to 10 days.  Physical examination revealed full 
range of motion with some muscle spasm.  Muscle sprain was 
diagnosed and heat was prescribed.  No further reference to 
back treatment is noted in the service medical records.  The 
spine was evaluated as normal on service separation 
examination in July 1967.  The appellant denied any recurrent 
back pain. 

Post service, extensive private clinical data, including the 
discharge summaries from many admissions show that the 
veteran was treated for multiple complaints and disorders, 
including acute lumbar syndrome in October 1993.  At that 
time it was recorded that he had a history of lumbar 
laminectomy in 1992 at the L4-L5 level.  It was reported that 
approximately one week prior to admission, he had apparently 
twisted his back at home and had increased pain in the 
incision area and in the lateral aspect of the left thigh 
down into the left leg to the point that he had been unable 
to sleep.  Lumbar spine X-rays showed some disc space 
narrowing at the L4-L5 level with no acute abnormality 
indicated. 

The veteran was afforded a VA examination in March 2003 and 
related history of injury to his back in a jeep accident in 
1967.  He stated that he had chronic back problems between 
military discharge and 1980s when he developed left foot drop 
at some point.  He gave a history of surgery on his back in 
the late 1980s.  The examiner noted that the appellant was a 
poor historian and that a letter from his primary care 
physician indicated that he had actually had surgery in 1992.  
It was reported that the veteran had also been involved in a 
motor vehicle accident in 1992 or 1993 by his report, and he 
felt that this may have exacerbated or worsened his back 
problem.  The veteran stated that he currently had chronic 
lumbar pain.  A physical examination and X-rays were 
performed.  Following examination, a pertinent diagnosis of 
chronic low back pain was rendered.  The examiner stated that 
based upon reported history, the low back condition "is as 
likely as not related to his military service.  I do not have 
records of his lumbar surgery, and it is entirely conjecture 
as to the relative component of the back pain which may be 
related to the motor vehicle accident of 1992 or 1993."

The veteran presented testimony on personal hearing in April 
2004 to the effect that he was a machine gunner on a jeep in 
1967 when the driver struck a civilian vehicle resulting in 
his being thrown approximately 10 feet.  He stated that he 
was hospitalized for three to four days, lost a lot of blood 
and believed he had lost consciousness.  The appellant 
indicated that he had back problems since that time.

VA outpatient records dated between 2004 and 2005 show 
treatment for a number of complaints and disorders, including 
back pain.



Subsequently received were extensive private clinical records 
from Family Practice Associates dated between 1977 and 2004 
showing that the veteran described "horrendous" back pain, 
and a "pressure feeling" in the kidney area in June 1982 
for which tests were ordered.  An assessment of left back 
pain was recorded.  In February 2006, he reported low back 
pain 30 minutes after taking Coumadin.  An assessment of 
pulmonary emboli was provided after complaints of constant 
back and chest discomfort in February 1987.  The appellant 
stated in July and August 1987 that he had low back pain and 
that his left leg would "go to sleep" occasionally.  An 
assessment of acute lumbar syndrome was provided in August 
1987 for which he was admitted.

Subsequent Family Practice Associates clinic notes show that 
in February 1990, the veteran was sitting on a bucket the 
previous night and attempted to pick something up from the 
floor, fell from the bucket and felt severe pain in this low 
back to the point that he was unable to straighten up.  A 
history of back strain five years before that had resolved 
with medication and rest was noted on that occasion.  The 
veteran was reported to have stated that he had no other 
history of major back problems.  Following X-rays, an 
assessment of low back pain, probably sprain, was rendered.  
In July 1992, he reported left leg numbness from hip to toe.  
An assessment of left foot drop was recorded.  It was noted 
that he fell in February 1993 and injured the back and neck.  

Pursuant to Board remand, the veteran was afforded a VA 
examination for compensation purposes in October 2005.  It 
was reported that the claims folder was reviewed in its 
entirety.  The examiner related that he had extensive 
experience with disorders of the spine, having worked in 
private neurosurgery practice for six years, three years in 
neurology and six years in spinal cord injury clinic, as well 
as having completed approximately 12,000 compensation and 
pension system reports over 13 years.  

It was noted that review of service medical records showed a 
history of low back pain in October 1966 without a specific 
precipitating injury with a diagnosis of muscle strain.  The 
examiner stated that there were no further service medical 
records regarding the back specifically, but that it was 
shown that the appellant was involved in a motor vehicle 
accident in May 1967, and that limited records indicated 
blunt trauma to the left abdomen and left flank with 
abrasions and contusions of the glans pelvis.  It was 
reported that the appellant had had multiple health problems 
over the years, but that the first mention of back problems 
was in June 1987 with a complaint of atraumatic onset of back 
pain at the kidney level.  It was noted that he was admitted 
with acute lumbar syndrome in July1987.  The examiner 
proceeded to chronicle a detailed medical history heretofore 
recited in this writing.  A comprehensive clinical 
examination was performed.  Following examination, 
impressions were rendered of chronic low back pain, status 
post lumbar laminectomy with resolution of foot drop, 
peripheral arterial disease, and peripheral neuropathy of the 
upper and lower extremities.  An opinion was provided that it 
was less likely than not that the veteran's current back 
condition was a complication of the motor vehicle accident in 
May 1967.  It was added that the veteran's history of back 
pain was intermittent and not the consistent pattern that one 
would see if he had received a significant trauma to the 
spine in the motor vehicle wreck.  The examiner stated that 
the veteran was pain free on leaving the military in July 
1967 and that there was no mention of back pain in the 
medical records for 20 years.  It was also noted that the 
appellant had been employed for some years in manual labor 
which increased the chances of degenerative changes of the 
lumbar spine.  

Legal Analysis

Review of the service medical records discloses that the 
veteran was treated for worsening back symptoms in 1966 
diagnosed as muscle strain which he indicated he had had for 
a month.  However, the record does not reflect that he sought 
further treatment for his back throughout the remainder of 
his tour of duty, to include after a motor vehicle accident 
in May 1967.  Moreover, he denied recurrent back pain on a 
Report of Medical History at service discharge in July 1967.  

The record shows that the veteran filed a claim for pension 
in February 1987 citing deep vein disease and blood clots in 
both legs and the lungs as the reason for the application.  
He did not mention a back problem, although clinical history, 
including in-service treatment for back symptoms was noted.  
He was afforded a VA examination in March 1987 and reiterated 
those problems, as well as post Vietnam syndrome and Agent 
Orange poisoning.  No back condition was reported.

The Board notes that although private clinical records dating 
from June 1982 record complaints of back pain, it appears 
that such symptoms were associated with other medical 
conditions.  As indicated by the VA examiner in October 2005, 
the first post service showing of a back condition was 
demonstrated in July 1987 when he was admitted for acute 
lumbar syndrome.  The Board points out that even from the 
earliest date of back complaints in June 1982, a back 
disorder is not clinically indicated for approximately 15 
years after discharge from active duty in 1967.  Thus, 
continuity of symptomatology is not established. See 
38 C.F.R. § 3.303.  The Board finds that given the lack of 
back treatment during the remainder of active duty or for 
many years thereafter, the low back complaints in service did 
not result in a chronic disorder, and may not be directly 
attributed to active service. See 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

The Board notes that a VA physician in March 2003 appeared to 
ascribe low back disability to military service.  However, 
that opinion is substantially compromised by the fact that 
although the examiner stated that the claims folder was 
reviewed, it was reported that it was "based on reported 
history."  The veteran's own history at that time relating 
to back injury and continuing symptoms after motor vehicle 
injury in service is not corroborated by and is indeed at 
odds with the record.  A medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the examiner 
subsequently commented that his opinion was entirely 
conjectural as a component of back pain might have been 
related to a motor vehicle accident in the early 90s.  This 
further militates against a finding that back pain is related 
to an incident of active duty.  

The record reflects that when the record was thoroughly 
reviewed and the appellant re-examined in October 2005, the 
examiner pointed out that the history of back pain over the 
years was intermittent and was not the consistent pattern 
that one would see if he had received a significant trauma to 
the spine in a motor vehicle accident in service.  It was 
noted that he was pain free at service discharge and did not 
voice any complaints of back pain for many years after 
separation from service.  Following a detailed clinical 
history and analysis of the evidence relative to the facts 
documented, the examiner determined that it was less likely 
than not that current back disability was related to service.  
As a result, the Board concludes that the VA examiner's 
opinion in October 2005 is more probative of a finding that a 
low back disorder is not causally related to military 
service.  It is the Board's responsibility to assess the 
credibility and weight to be given the evidence. Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The only other evidence in support of the claim is the 
veteran own testimony and statements to the effect that a 
back disorder is of service onset.  However, as a layperson, 
the appellant is not competent to provide a probative opinion 
on a medical matter, such as the etiology of his low back 
disorder. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that because 
the more probative evidence of record is against a nexus 
between military service and current back disability, service 
connection must be denied.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for residuals of back injury is denied.


REMAND

As noted previously, service connection for PTSD was granted 
by rating action dated in November 2007.  A 50 percent 
disability evaluation was awarded at that time.  The Board 
observes, however, that in the Informal Hearing Presentation 
dated in May 2008 the representative strongly appears to take 
issue with the initial rating assigned.  The Board thus 
construes this writing as a timely notice of disagreement 
with the disability rating established in the November 2007 
rating decision. See 38 C.F.R. § 20.201 (2007) (a written 
communication is a NOD if it expresses dissatisfaction or 
disagreement and a desire to contest the result; special 
wording is not required).  The Board finds that because a 
notice of disagreement with the November 2007 rating decision 
has been submitted, a remand is required to give the RO an 
opportunity to issue a statement of the case. See 38 C.F.R. 
§ 19.31 (2007); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of 
the case on the issue of 
entitlement to an initial rating 
in excess of 50 percent for PTSD.  
If, and only if, the veteran files 
a timely substantive appeal, this 
issue should be returned to the 
Board for disposition.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


